Citation Nr: 1417596	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-15 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran appeared before the undersigned Veterans Law Judge in a hearing at the RO in August 2010 to present testimony on the issue on appeal.  In December 2012 and September 2013, the Board remanded this matter for additional development and medical inquiry.  The case has been returned to the Board for further appellate review.  This appeal is again REMANDED to the RO.  VA will notify the Veteran if further action is required.

The record in this matter consists of an electronic claims processing system and has been reviewed.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that no relevant evidence has been included in the record since the February 2014 supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 


REMAND

The evidence of record documents that the Veteran has degenerative arthritis in his right hip.  In its December 2012 and September 2013 remands, the Board requested a medical nexus opinion addressing whether the right hip arthritis is due to service, or to a service-connected disorder.  In the most recent VA compensation examination report of record - included pursuant to the Board's September 2013 remand - the examiner acknowledged the right hip degenerative arthritis.  However, the examiner also stated that the Veteran did not have a right hip disability due to the lack of disabling symptomatology in the right hip during examination testing.  For this reason, the examiner did not provide the medical nexus opinion requested by the Board.  

Irrespective of the degree of disability in the right hip, the Veteran nevertheless has had a right hip disorder during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence of a current disorder, combined with the Veteran's assertion that his disorder was either incurred during service or relates to a service-connected disability, warrants the inclusion in the record of a medical nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, another remand is required so that the remand directive seeking a medical opinion, noted in both the December 2012 and September 2013 remands, can be met.  Stegall v. West, 11 Vet. App. 268, 270 (1998).

Recent VA treatment records should be included in the claims file as well.   

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following actions:

1.  Include in the claims file any outstanding VA treatment records dating from June 2013.   

2.  Provide the electronic record to the January 2014 VA examiner for review and elaboration on the January 2014 report addressing the right hip.  The examiner should again review the entire record, and then provide opinions as to the following:

a.  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed degenerative arthritis in his right hip is related to any in-service disease, event, or injury?  

b.  Is it at least as likely as not that the Veteran's diagnosed degenerative arthritis in his right hip was caused by a service-connected disorder (to include the right foot and left hip disorders)?  

c.  Is it at least as likely as not that the Veteran's current diagnosed degenerative arthritis in the right hip is aggravated by a service-connected disorder?  By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. Lastly, the examiner is notified that the absence of symptoms does not mean that there is no disability.  Rather, the evidence confirms existence of degenerative arthritis in the right hip.

If the January 2014 VA examiner is unavailable, the requested addendum opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

